The plaintiff in error was convicted on a charge that she did have in her possession seven quarts of whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury was sentenced to pay a fine of $300 and to confinement in the county jail for 60 days. From the judgment she appeals.
The errors assigned question the sufficiency of the evidence to sustain the verdict and judgment.
The undisputed facts are that four deputy sheriffs visited the home of the defendant and searched her premises under a search warrant, finding in the house seven quarts of whisky, and also certain parts of a still and six barrels of mash. Three quarts of the whisky were found in the defendant's bedroom, one of which appears to have been medicated.
The defendant did not testify, and there was no evidence offered on the part of the defendant.
Our examination of the evidence leaves no doubt in our minds as to the defendant's guilt.
Finding no material error, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 394